Citation Nr: 1328430	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  07-15 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 
percent for service-connected benign prostatic hypertrophy 
(BPH), to include a rating in excess of 40 percent prior to 
September 1, 2009.

2.  Entitlement to a total disability rating based on 
individual unemployability.  (TDIU).


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1968 
to June 1988.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.

These claims were previously before the Board on two 
occasions and remanded each time for additional development.  
Specifically, in December 2008 the Board remanded these 
issues in order to obtain records from the Veteran's 
vocational rehabilitation as well as provide additional 
notice to the Veteran.  In May 2009 these issues were again 
remanded in order to obtain updated VA treatment records as 
well as provide the Veteran with a VA examination.  The 
Board finds all requested actions were completed and the 
matter has been properly returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The Board must note that in reviewing this case the Board 
has not only reviewed the Veteran's physical claims file, 
but also his file on the "Virtual VA" system to ensure a 
total review of the evidence.


FINDINGS OF FACT

1.  The evidence does not establish the Veteran required 
wearing absorbent materials which must be changed more than 
four times per day prior to September 1, 2009.

2.  The evidence does not establish the Veteran had renal 
dysfunction with persistent edema and albuminuria with BUN 
40 to 80mg%; or creatinine 4 to 8mg%; or markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular at any point during the period on appeal.

3.  The Veteran's service-connected disabilities, including 
benign prostatic hypertrophy, bilateral hearing loss, 
cataracts of both eyes, tinnitus, and seborrheic dermatitis, 
render him unable to follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
benign prostatic hypertrophy, to include a rating in excess 
of 40 percent prior to September 1, 2009, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  3.321(b)(1), 
4.1, 4.2, 4.7, 4.115a, 4.115b (2012).

2.  The criteria for total disability based on individual 
unemployability (TDIU) have been met.  38 U.S.C.A. §§  1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.16(a), 4.25 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased rating for his service-
connected benign prostatic hypertrophy (BPH).  Disability 
ratings are determined by applying a schedule of ratings 
that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must 
be viewed in relation to its history and the limitation of 
activity imposed by the disabling condition should be 
emphasized.  38 C.F.R. § 4.1.  Examination reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are 
appropriate for an increased rating claim whenever the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Veteran's condition is currently rated 40 percent 
disabling prior to September 1, 2009 and 60 percent 
disabling after that date.  His condition is rated under 
Diagnostic Code 5227 which provides prostate gland 
hypertrophy should be rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  
38 C.F.R. § 4.115b.  However, the maximum schedular rating 
for urinary tract infection is 30 percent, less than the 
Veteran's condition was rated throughout the period on 
appeal.  As such, the Veteran's condition will continue to 
be rated under voiding dysfunction.

Under voiding dysfunction a 40 percent rating is assigned 
when the condition requires wearing absorbent materials 
which must be changed two to four times per day.  A maximum 
60 percent rating is assigned when use of an appliance is 
required or wearing absorbent materials which must be 
changed more than four times per day.  38 C.F.R. § 4.115a.

The Veteran filed his current claim in February 2006.  As 
such all records since one year prior have been reviewed and 
considered, and relevant information is summarized below.  
The Board will first address the Veteran's condition prior 
to September 1, 2009.

BPH prior to September 1, 2009

In a December 2005 VA treatment record the Veteran reported 
urinary incontinence and his care provider noted "there are 
times when he wets his underpants."

In April 2006 the Veteran was provided with a VA examination 
regarding his prostate condition.  During this exam the 
Veteran reported urinary incontinence, including remaining 
urine after voiding.  The Veteran stated he wore absorbent 
material that must be changed two to four times per day.  

The Board finds the results from this examination reflect 
the Veteran met the schedular criteria for a 40 percent 
rating by requiring absorbent materials to be changed two to 
four times per day.  However, the Veteran did not meet the 
criteria for a higher rating of requiring absorbent 
materials be changed more than four times per day.

In his April 15, 2009 written statement the Veteran stated 
he told his physician that he must change his daily adult 
diaper more than four times a day, suggesting he met the 
criteria for the next higher rating.  The Board notes that 
as a lay person the Veteran is competent to report what 
comes to him through his senses, including the requirement 
to change an adult diaper or other absorbent materials more 
than four times a day.  Layno v. Brown, 6 Vet. App. 465 
(1994).

However in a VA treatment record from the following week the 
Veteran's primary care provider noted the Veteran changed 
his diaper pads four times a day, contradicting the 
Veteran's own statement from one week earlier.  Moreover, 
the Board notes this statement was made during the course of 
his medical treatment, while the statement the week prior 
was made for compensation purposes.  The Court of Appeals 
for Veterans Claims (Court) has determined that the Board 
may properly assign more probative value to lay statements 
made for treatment purposes rather than statements made for 
compensation purposes.  See Harvey v. Brown, 6 Vet. App. 
390, 394 (1994).  

As such, the Board finds the Veteran's lay statements made 
during treatment are more probative and establish the 
Veteran continued to require changing of his absorbent 
materials only four times per day.  Accordingly, the Board 
finds the Veteran's BPH continued to merit a 40 percent 
rating during this period.

Excess of 60 percent after September 1, 2009

In September 2009 the Veteran was provided another VA 
examination for his prostate condition.  The examiner noted 
the Veteran had urinary leakage and incontinence which 
required the Veteran to wear absorbent material that must be 
changed more than four times per day.  As such, the Board 
finds the results of this examination establish the 
Veteran's service-connected BPH warranted a 60 percent 
rating for voiding dysfunction.  38 C.F.R. § 4.115a.

The Board notes a 60 percent rating is the schedular maximum 
benefit that may be assigned for voiding dysfunction.  Id.  
Under VA regulations a higher 80 percent rating for renal 
dysfunction is warranted if there are persistent edema and 
albuminuria with BUN 40 to 80mg%; or creatinine 4 to 8mg%; 
or markedly decreased function of kidney or other organ 
systems, especially cardiovascular.  38 C.F.R. § 4.115a.  
However, the evidence of record does not establish the 
Veteran experienced any of these symptoms.  As such, the 
evidence does not establish the Veteran's condition 
warranted a higher 80 percent rating for renal dysfunction.

Therefore, the Board finds the Veteran's service-connected 
BPH continues to warrant a 60 percent rating, the maximum 
benefits that may be obtained under the schedular rating 
criteria for voiding dysfunction.  38 C.F.R. § 4.115a.  

The Board has also considered whether referral for 
consideration of an extraschedular rating is warranted, 
noting that if an exceptional case arises where ratings 
based on the statutory schedules are found to be inadequate, 
consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability or 
disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The 
Court has held that the determination of whether a claimant 
is entitled to an extraschedular rating under § 3.321(b) is 
a three-step inquiry, the responsibility for which may be 
shared among the RO, the Board, and the Under Secretary for 
Benefits or the Director, Compensation and Pension Service.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold 
factor for extraschedular consideration is a finding that 
the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  This 
means that initially there must be a comparison between the 
level of severity and symptomatology of the veteran's 
service-connected disability with the established criteria 
found in the rating schedule for that disability.  If the 
criteria reasonably describe the veteran's disability level 
and symptomatology, then the veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral is required.  If the 
criteria do not reasonably describe the veteran's disability 
level and symptomatology, a determination must be made 
whether the veteran's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) 
(related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  See 
id. 

However, in this case, the medical evidence fails to show 
anything unique or unusual about the Veteran's disability 
that would render the schedular criteria inadequate.  The 
Veteran's main symptoms were complaints of urinary 
incontinence which required frequent changing of adult 
diapers or other absorbent materials.  These symptoms were 
specifically contemplated in the schedular ratings that were 
assigned.  As such, the Board believes that the schedular 
rating criteria adequately describes the Veteran's 
disability picture and even if it does not, it would not be 
found that his disability met the "governing norms" of an 
extraschedular rating.  Accordingly, referral for 
consideration of an extraschedular rating is not warranted. 

Based on all of the foregoing the Board finds that the 
Veteran's service-connected BPH warranted a rating not to 
exceed 40 percent prior to September 1, 2009 and a rating 
not to exceed 60 percent after this date.  Accordingly, the 
Veteran's claim for an increased rating is denied.

TDIU

The Veteran is also seeking total disability based on 
individual unemployability (TDIU).  Under VA regulations a 
TDIU rating may be assigned where the schedular rating is 
less than total when the disabled person is, in the judgment 
of the VA, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  If there is only one such disability, this 
shall be ratable at 60 percent or more, and if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent 
disability or more.  38 C.F.R. § 4.16(a).  Marginal 
employment shall not be considered substantially gainful 
employment.

In this case the Veteran has a combined rating of 70 percent 
during the period on appeal prior to September 1, 2009, and 
a combined rating of 80 percent after that date, including 
ratings for BPH, hearing loss, cataracts of the eyes 
bilaterally, tinnitus, and seborrheic dermatitis (a skin 
condition).  Additionally the Veteran has a single 
condition, his BPH discussed above, rated at least 40 
percent throughout the period on appeal.  Accordingly, the 
Veteran meets the threshold criteria for TDIU under 38 
C.F.R. § 4.16(a).  As such, the Veteran may be eligible for 
total disability rating if the VA determines that he is 
unable to secure or follow substantially gainful occupation 
as a result of his service-connected disabilities.  
38 C.F.R. § 4.16(a).

The record reflects the Veteran has not worked since 1997.  
In his May 2007 written substantive appeal the Veteran 
stated he was terminated in 1997 because his back condition 
made him unable to work.  His testimony is supported by an 
April 1998 letter from the California Public Employees' 
Retirement System informing the Veteran he is eligible for 
disability retirement due to his back condition.  The Board 
notes the Veteran is not service-connected for his back 
condition.  However, the Veteran may still qualify for TDIU 
if he is unemployable solely on account of his service-
connected disabilities even if he has non-service connected 
disabilities that may also render him unemployable.

In July 2009 a private physician examined the Veteran and 
opined he is "no longer capable of obtaining or retaining a 
substantially gainful employment" based on his service-
connected disabilities including: BPH, hearing loss, 
tinnitus, and seborrheic dermatitis, providing evidence in 
support of the Veteran's claim.

In February 2010 the Veteran was provided a VA examination 
to determine the impact of his service-connected conditions 
on his ability to seek employment.  The examiner opined that 
the combined effects of the Veteran's service-connected BPH 
and skin condition were at least as likely as not to "impair 
him sufficiently to render him unable to secure or maintain 
a substantially gainful occupation."  The examiner explained 
his BPH with urinary incontinence required frequent bathroom 
breaks, interrupting his daily activities.  This condition 
also limited the Veteran's lifting of moderate to heavy 
objects since such lifting would aggravate the need to 
"eliminate his urinary bladder."  An addition his skin 
condition caused "considerable amount of itching and 
scratching."  The examiner explained both of these 
conditions would limit the Veteran's efficiency and ability 
to handle and focus on work activities, whether in an office 
environment or not.  Additionally, his skin condition was 
aggravated by warm weather, sweating, and physical exertion, 
suggesting the Veteran would also face difficulties working 
outside.  

The Board finds this examiner provided a clear, unequivocal 
opinion and fully explained his rationale.  As such, the 
Board finds this VA examination report provides highly 
probative evidence in support of the Veteran's claim.

The Board acknowledges the record also includes an 
additional VA examination report from February 2012.  This 
examiner opined that the Veteran's service-connected 
conditions alone "less likely as not render him unable to 
obtain substantially gainful employment."  The examiner 
continued that the Veteran's non service-connected 
conditions, including hypertension with retinopathy, 
cervical spondylosis, back pain, arthritis, and anxiety 
disorders "produce additional if not more impairment in his 
functional abilities."  However, as discussed above, the 
Veteran may still qualify for TDIU if his service-connected 
conditions render him unemployable even if he has additional 
non-service connected conditions which would also render him 
unemployable.

Therefore the record contains medical opinion evidence 
supporting and against the Veteran's claim.  However, the 
Board finds the more probative evidence supports the 
Veteran's claim.  In addition VA regulations provide that 
reasonable doubt must be resolved in the Veteran's favor.  
38 U.S.C.A. § 5170; 38 C.F.R. § 3.102.  Accordingly, the 
Board finds the medical evidence establishes the Veteran is 
unable to secure substantially gainful occupation due to his 
service-connected disabilities.

The Board notes the record reflects the Veteran has 
significant experience and training in automotive and 
mechanical training.  However, the medical and lay evidence 
of record suggests the Veteran's service-connected 
conditions (as described above) are such that he is unable 
to secure and follow a substantially gainful occupation for 
which he has experience and training.  Additionally, the 
2010 VA report suggests the Veteran's service-connected 
conditions would also hinder continued employment in an 
office or physical labor environment.

Based on the foregoing, the Board finds the preponderance of 
the evidence shows that the Veteran's service-connected 
conditions, including BPH and his skin condition, render him 
unable to follow a substantially gainful occupation.  As he 
cannot secure and follow a substantially gainful occupation 
due to service-connected disabilities the remaining 
criterion for TDIU are met and his appeal must be granted.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to veterans.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Notice must be provided to a veteran before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits and must:  (1) inform the veteran 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the veteran 
about the information and evidence that VA will seek to 
provide; and (3) inform the veteran about the information 
and evidence the veteran is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a veteran of the criteria for 
establishing a disability rating and effective date of 
award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).  

In the present case, required notice was provided by a 
letter dated in March 2006, which informed the Veteran of 
all the elements required by the Pelegrini II Court as 
stated above, including the requirements for a successful 
claim for TDIU.  The Board acknowledges this letter did not 
provide the notice required by the Dingess court.  However, 
such notice was provided by an additional letter in February 
2008.  The Board finds that any defect concerning the timing 
of the notice requirement was harmless error.  Although all 
required notice was not given prior to the first 
adjudication of the claim, the Veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and ample time to respond to VA 
notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Additionally, the Veteran's claim was readjudicated 
following completion of the notice requirements.
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

As to VA's duty to assist, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
and private treatment records have been obtained, as have 
service treatment records.  Additionally, the Veteran was 
offered the opportunity to testify at a hearing before the 
Board, but he declined. 

The Veteran was also provided with several VA examinations 
(the reports of which have been associated with the claims 
file).  The Board finds the VA examinations were thorough 
and adequate and provide a sound basis upon which to base a 
decision with regard to the Veteran's claim.  

In this regard, the VA examiners personally interviewed and 
examined the Veteran, including eliciting a history from 
him, and provided the information necessary to evaluate his 
disability.  Furthermore, the Veteran has not voiced any 
issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and 
assist, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this 
appeal.



ORDER

The Veteran's claim for an increased rating for his service-
connected benign prostatic hypertrophy (BPH) is denied.

The Veteran's claim for total disability based on individual 
unemployability (TDIU) is granted, subject to the laws and 
regulations governing the award of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


